Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Response to Amendment
This office action is response to the amendment filed on 05/12/2021 to the application 16/688,333 filed on 11/19/2019. Claims 1-20 are pending in this communication. Applicant's arguments filed on 05/12/2021 have been fully considered, 35 USC 103 rejection arguments are persuasive. However, 35 U.S.C. 101 rejections for pending claims 1-20 are maintained.  The application will be in the condition of allowance if 35 U.S.C. 101 rejections are overcome. Accordingly, this action has been made final.

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered.
Applicant’s Argument:
The Applicant disagrees and asserts that the term "non-volatile computer readable medium" is "equivalent language" to "non-transitory computer readable medium." The rejection fails to assert any distinction between "non-volatile computer readable medium" and "non-transitory computer readable medium", and rejection does not dispute that "non-volatile computer readable medium" is "equivalent language" to "non-transitory computer readable 
Examiner’s response:
These arguments have been respectfully considered and the 35 USC 101 signal per se rejections have been maintained. As per the office action the broadest reasonable interpretation, "a computer program product comprising a non-volatile computer readable medium ..." does not definitely recite that the medium is non-transitory. Non-volatile memory cannot be erased like EEPROM and that has nothing to do with transitory signal or not. Non-transitory program instructions does not make the computer readable medium non-transitory. The examiner suggest the applicant to remove “non-transitory” with program instruction and adding “non-transitory” or similar explicit language such as “excluding all signals” with the computer readable medium with both independent claims 1 & 11 and dependents.

Allowable subject matter
Claims 1-20 will be allowable if 35 USC 101 rejections are overcome. The following is an examiner's statement of reasons for allowance: 
The closest prior art of record NIX; John A., Pat. No.: US 10,169,587 B1 and MARION; Simon-Pierre, Pub. No.: US 2020/0380090 A1 individually or in combination do not disclose the invention as filed. NIX discloses a technique of transferring digital rights to a new asset owner. MARION discloses a technique for restricting digital rights of an asset to an owner for a limited time duration.
What is missing from the prior art is transferring digital rights to a new asset owner for a limited time duration by generating an ephemeral device transfer token using an elliptic-curve Diffie-Hellman cryptographic function.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 11 and thereby claims 1 and 11 are considered allowable. The dependent claims which further limit claims 1 and 11 also are allowable by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter directed toward signal per se.
Independent Claim 1 & 11 are rejected under 35 U.S.C. 101 because it recites "A computer program product comprising a non-volatile computer readable medium ...". Neither claim language nor specification defines 'non-transitory’ or ‘equivalent language’ with computer readable storage medium having stored thereon instructions. Thus, a storage medium having non-transitory computer readable instructions does not make the storage medium non-transitory. Specification discloses in para. 00121 "any program instruction or code that is Dependent claims are rejected for the same reasons. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach: this rejection can be overcome by addition of the term ‘non-transitory’ or ‘equivalent language’ with “medium”.
 Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject matter eligibility under 35 U.S.C. § 101, Aug. 24, 2009; See p. 2. OFFICIAL GAZETTE of the UNITED STATES PATENTAND TRADEMARK OFFICE, volume 1351, February 23, 2010, OG 212 (subject matter eligibility of computer readable media). 

Conclusion
NIX; John A., Pat. No.: US 10,169,587 B1 and 
MARION; Simon-Pierre, Pub. No.: US 2020/0380090 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Following references were applied at non-final rejection of 04/16/2021: 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491